Andrews, J.
The husband and wife both swear that the alimony has been paid, and, besides, I am not referred to any case in which it has been held that an attorney has a lien upon the alimony awarded to the wife by a final judgment rendered in her favor, in an action for a separation. The costs cannot be collected by a proceeding to punish for contempt. Jacquin v. Jacquin, 36 *628Hun, 378. Apparently, all that the court can do is to permit the attorney to issue an execution to collect the costs, and an order giving such permission, with $10 costs of this motion, may be entered.